Citation Nr: 0309693	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  00-05 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K.M. Weida, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to January 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 rating decision by 
the Pittsburgh, Pennsylvania RO, which denied service 
connection for hearing loss

This case was before the Board in March 2001 and was remanded 
for additional development.  Likewise, the Board completed 
additional development in April 2002.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the issue decided herein has been 
obtained.

2.  It is as least as likely as not that the veteran's 
currently diagnosed hearing loss is the result of his 
military service.


CONCLUSION OF LAW

The veteran's bilateral hearing loss is due to disease or 
injury that was incurred in, or the result of, his active 
military service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The veteran's service medical records show no subjective 
complaints or objective findings of bilateral hearing loss or 
related illness.

Private medical records from the Carolina Hearing Center, 
dated 1992 and 2000, show treatment for the veteran's hearing 
loss, including issuance of hearing aids.  

Likewise, records from Dr. Murat Bankaci, dated April 2001, 
show treatment for bilateral sensori-neural hearing loss.  
Testing revealed a bilateral moderate to severe sensorineural 
hearing loss and good speech discrimination ability.  
Tympanometry also showed abnormal middle ear function 
bilaterally.

Finally, in March 2003, the veteran underwent a VA 
examination.  The veteran had complaints of bilateral hearing 
loss and tinnitus.  The veteran stated that while in the 
military, he was exposed to noise trauma without wearing 
hearing protection.  The veteran also reported that, 
following service, he worked in a chemical plant with some 
electrical motor noise, but that it was not that loud to 
require hearing protection.  The veteran also used hearing 
protection when he hunted.  Upon examination, the examiner 
stated that the veteran suffered from moderate to moderately 
severe hearing loss, dropping to a severe to profound 
sensorineural hearing loss.  The puretone thresholds were as 
follows.




HERTZ



500
1000
2000
3000
4000
RIGHT
50
55
55
65
75
LEFT
55
55
50
60
80

The veteran's speech discrimination scores were 96 percent in 
the right ear and 98 percent in the left ear.  Based on 
review of the claims file, along with the current 
examination, the examiner concluded that "it is as least as 
likely as not that the hearing loss may have been due to 
military noise exposure along with any contributing factors 
from work or possible exposure along with any recreational 
activities."

Analysis

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002).  

The new law applies to all claims filed on or after the date 
of the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (2000).  

In this case, the veteran has had an opportunity to submit 
evidence to support his claim on appeal in light of the 
above-noted change in the law and regulations.  Accordingly, 
the Board determines that the change in the law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claim without further developing the claim, as the 
requirements of the new law and regulations have essentially 
been satisfied.  

In this regard, by virtue of the July 1999 Statement of the 
Case and October 2001 Supplemental Statement of the Case, as 
well as the April 2001 letter, issued during the pendency of 
the appeal, the veteran and his representative have been 
advised of the law and regulations governing his claim, and 
have been given notice of the information, medical evidence, 
and/or lay evidence necessary to substantiate the claim.  

The RO also has made reasonable efforts to obtain relevant 
records adequately identified by the veteran; in fact, it 
appears that all available evidence identified by the veteran 
has been obtained and associated with the claims folder.  
Likewise, the veteran underwent a VA examination in 
conjunction with this appeal.  

Furthermore, this case was before the Board in March 2001 and 
was remanded for additional development.  As noted 
hereinabove, the Board also attempted to undertake additional 
development of the veteran's claim in April 2002 pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  However, 
that regulation has recently been invalidated by the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  Disabled American Veterans, et al. v. Principi, 
No. 02-7304, 02-7305, 02-7316 (Fed. Cir. May 1, 2003).  
Nevertheless, the Board determinates that the veteran will 
not suffer from any prejudice as a result of the April 2002 
Board development without further RO adjudication or, an 
opportunity to submit additional evidence, as the full 
benefit sought on appeal is being granted. 

Moreover, there is no indication whatsoever that there is any 
existing, potentially relevant evidence to obtain, the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA, 
is not here at issue.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (addressing the duties imposed 
by 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159). 

Hence, adjudication of this appeal, without another remand to 
the RO for specific consideration of the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to be 
considered on the merits.

The veteran contends that he is entitled to service 
connection for bilateral hearing loss as a result of noise 
exposure in service.

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2002).

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
the thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2002).  

Additionally, when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, VA shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 
2002). 

After reviewing the evidence of record, the Board concludes 
that it is as least as likely as not that service connection 
is warranted for the veteran's bilateral hearing loss.  

Even though the veteran's service medical records were 
negative for complaints or findings related to hearing loss 
or other symptomatology, the Board finds the most recent VA 
examination to be most persuasive in determining this matter.  
In this respect, audiological testing revealed moderate to 
moderately severe hearing loss, dropping to a severe to 
profound sensorineural loss.  Likewise, pursuant to 38 C.F.R. 
§ 3.385, the veteran also meets the criteria required for 
hearing loss under VA standards, with at least one frequency 
at 40 decibels or more.  Finally, the examiner concluded, 
after complete review of the claims file, that it is as least 
as likely as not that the veteran's currently diagnosed 
bilateral hearing loss is related to his military service.

Thus, even though the VA examiner stated that the veteran's 
past work history, as well as recreational activities, may 
have contributed to his hearing loss, applying the benefit of 
the doubt doctrine, the Board finds that it is as least as 
likely as not that the veteran's military service led to his 
current disability.  Therefore, service connection is 
warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

